DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

           This office action is a response to an application filed 04/25/2022 wherein claims 6-8 and 13-20 are pending and ready for examination. 

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 
Applicant Asserts:  With respect to the Examiner’s note, the Examiner has considered the priority from provisional application 62/781,155 as the priority of the application. The Applicant
does not concede and explicitly traverses the Examiner’s position regarding the continuity with respect to the provisional application. The applicant re-asserts the full claims of priority and continuity are allowed in this application.Examiner Response:  The Examiner finds that the application claim of priority to provisional application 62/781,155 because the applications do not contain the same subject matter.

Applicant Asserts:  With respect to the Examiner’s objections, the applicant has amended claim 6 and canceled claim 10 so therefore this objection should not stand any longer.

Examiner Response:  The Examiner withdraws the objection to claim 10.

Applicant Asserts:  The Examiner has also stated that claims 12 and 13 are objected to as being
dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 6 has been amended to include the elements of claim 12 and its intervening claims. Accordingly claims 9-12 have been canceled without prejudice. Claim 13 has been amended to now depend from claim 12. Therefore, it is respectfully submitted that claim 6 is allowable as well as all of its dependent claims 13-20. Therefore, early allowance of the remaining claim sis respectfully requested.


Examiner Response:  The Examiner thanks applicant representative for working to advance the prosecution of this application.  However, the Examiner finds the inclusion of only claim 12 without claim 13 into base claim 6 leaves the user interaction incomplete because “interest points” result from the loaning of points based on a login and the same user who borrowed points can be subjected to points being deducted. This exchange interaction and consequences provide structure to the base claim which is why both claim features render the claim novel. That is why the Examiner withdraw the objection to claim 12 but maintains the objection to claim 13, respectfully.
Examiner Note:
a.  Potential 112s issues.  When applicant amended claim 6 to remove “the steps of” failure to remove “the step of” from the dependent claims introduces a lack of antecedent basis when interpreted in accordance with the MPEP 2173.05 (e).  

b.  This application includes both the terms “award points” and “reward points”.  The specification does not distinguish or assign any special meaning to the terms and one is akin to the other (see instant specification para [0080 and0082]). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation “the step of awarding points” in the limitation …further comprising the step of awarding points to the user based upon any one of the time, or date, or location of the user at login. There is insufficient antecedent basis for this limitation in the claim.
 8 recites the limitation "the step of deducting points" in … The process as in claim 6, further comprising the step of deducting points from the user based upon any one of the time or date or location of the user.  There is insufficient antecedent basis for this limitation in the claim.
            Claims 14-16. recites the limitation "the step of presenting an academic goal " and “the steps of presenting an academic question”, respectively.   While the base claim 6 recites steps none of the steps recited include those steps referenced above ultimately depending upon base claim 6.   There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 -8, 14-18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Dãnilã-Dumitrescu; Mircea et al, US 20180248902 A1, August 30, 2018, hereafter referred to as Dãnilã-Dumitrescu in view of Matthews; Susan (US 20140172535 A1), June 19, 2014, hereafter referred to as Matthews.

             As to claim 6, Dãnilã-Dumitrescu teaches a process for authenticating a user into a system – Dãnilã-Dumitrescu [0174] FIG. 3 shows a flow chart illustrating the log normalisation process comprising the steps of:
             identifying a primary login device - Dãnilã-Dumitrescu [0180] The network 1000 comprises a client system 100 and a log processing system 200. Here, the claimed ‘primary login device’ is taught by Dãnilã-Dumitrescu as ‘client system 100’ because any of these devices can be user’s primary login device);
             determining the time of login - Dãnilã-Dumitrescu [0218] Table US-00002 depicts the claimed time of login; 
            determining the location of the login - Dãnilã-Dumitrescu [0218] Table US-00002 depicts the claimed location of the login depicted in bold);
            determining the date of the login – Dãnilã-Dumitrescu - Dãnilã-Dumitrescu [0218] Table US-00002 depicts the claimed the date of the login;
            determining whether the primary login device is in communication with another external hardware device – Dãnilã-Dumitrescu [0258] Alternatively, a user may be automatically classified as an extrovert based on factors relating to their outgoing communications to other users.  Here, the claimed ‘external hardware device’ is suggested by Dãnilã-Dumitrescu as ‘communications to other users’);
           setting a protocol for logging into the system based upon the time of login, the date of login and the location of the login as well as the type of external device that the primary device is in communication with – Dãnilã-Dumitrescu [0258] Log data 10 may be collected automatically in real time or near-real time as long as the appropriate permissions are in place to allow transfer of this log metadata 10 from the client network 100 to the log processing system 200. These permissions may, for example, be based on the OAuth standard.  Here, the claimed ‘time, date, and location’ is taught by Dãnilã-Dumitrescu as ‘log metadata 10’ because the log records access attempts from the user devices.  The claimed ‘protocol’ is taught by Danila as ‘OAuth standard’ that includes OAuth 2.0 Dynamic Client Registration Management (DCRM) Protocol (RFC 7591);
         setting forth at least one test for a user to pass once the user is logged into the system – Dãnilã-Dumitrescu [0044] … the method further comprises calculating a score for each of the normalised user interaction event data based on one or more tests.  Here, the claimed ‘once … logged in’ is taught by Dãnilã-Dumitrescu as ‘normalised user interaction’ because user interacting with the data occurs after the user is logged into the system.   DÃNILÃ DUMITRESCU SUGGESTS determining whether the primary login device is in communication with another external hardware device IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR HAMILTON TEACHES determining whether the primary login device is in communication with another external hardware device – Hamilton [0034] Computer system/server 12 may also communicate with one or more external devices 14 such as a keyboard, a pointing device, a display 24, etc.; one or more devices that enable a consumer to interact with computer system/server 12; and/or any devices (e.g., network card, modem, etc.) that enable computer system/server 12 to communicate with one or more other computing devices. Such communication can occur via I/O interfaces 22. Still yet, computer system/server 12 can communicate with one or more networks such as a local area network (LAN), a general wide area network (WAN), and/or a public network (e.g., the Internet) via network adapter 20. THE COMBINATION OF DÃNILÃ DUMITRESCU AND HAMILTON DO NOT TEACH rewarding points to the user once the user has passed the test; having the user lend points to another user after the user has passed the test the system; rewarding interest points to a user after the user has loaned points, HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR, MATTHEWS TEACHES 
            having the user lend points to another user after the user has passed the test the system - Matthews [0034] and method of the invention enables a user to loan one or more loyalty points to another person. 
            rewarding interest points to a user after the user has loaned points – Matthews [0034] … Such points may be provided free of interest, or Interest or some other payment may be required. This would allow an agreement between the two parties to lend the points and then to have those points paid back when the user who borrowed the points next earns points then they would be automatically assigned to the user who lent the points. Such embodiments solve a common issue for example where a user wishes to purchase something for their children via the rewards program however is for example 5,000 points short.  To provide the analysis engine 230 of Dãnilã-Dumitrescu a feature to distinguish between local and remote hardware devices would have been obvious to one of ordinary skill in the art, in view of the teachings of Hamilton.  To provide the analysis engine 230 of Dãnilã-Dumitrescu and additional feature incentivizing a subscriber loan system would have also been obvious to one of ordinary skill in the art in view of the teachings of Matthew since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. communication to remoted devices and establishing a point/reward system) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the communicating with remote hardware devices used in Hamilton would allow the analysis engine 230 of Dãnilã-Dumitrescu to positively identify connectivity to hardware resources provided by the elements of Hamilton and further use Matthew scoring system as way to incentivize users engaged in normalized interactions would positively benefit analysis engine 230 of Dãnilã-Dumitrescu).

               As to claim 7, the combination of Dãnilã-Dumitrescu, Hamilton and Matthew teaches a process as in claim 6 further comprising the step of awarding points to the user based upon any one of the time, or date or location of the user at login - Hamilton [0063] Various algorithms may be used to assess difficulty D, such as: D=R(d,u,n)+a(t) where D is difficulty and R(d,u,n) is a measure of the aggregate response per demographic “d”, particular user “u”, and number of times “n” in the CAPTCHA is presented. The variable “a” may be set by the advertiser, service provider, or third party to alter the difficulty rating in a desirable way for a time period “t”. For example, perhaps as part of a promotional advertisement, the advertiser or product manufacturer wishes to increase the difficulty rating (giving the user more points for a correct answer) during a particular period of time t. The period of time t may correspond to any of: holidays, day of week, time of day, market values, product inventory levels, activity of competitors, etc.  To provide the analysis engine 230 of Dãnilã-Dumitrescu would have been obvious to one of ordinary skill in the art, in view of the teachings of Hamilton, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods of comparative analysis with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the Captcha point system used as part of the login/sign in procedures of  Hamilton would allow the analysis engine 230 of  Dãnilã-Dumitrescu  to quantify user interaction based on the captcha provided by the elements of Hamilton).

              As to claim 8, the combination of Dãnilã-Dumitrescu, Hamilton and Matthew teaches the process as in claim 6, further comprising the step of deducting points from the user based upon any one of the time or date or location of the user – Hamilton [0040] … Points can be added or deducted from the total based upon correct or incorrect responses. The rationale to consider Hamilton with the teachings of Dãnilã-Dumitrescu in claim 7 apply here in claim 8 as the same award system would be used).

            As to claim 9-12 (Cancelled)

            As to claim 14, the combination of Dãnilã-Dumitrescu, Hamilton and Matthew teaches the process as in claim 6 further comprising the step of presenting an academic question for answering before authenticating the user into the system - Dãnilã-Dumitrescu [0061] In Step 1, for example, the system determines that a user is from location “X” and has never used the CAPTCHA system. The user is presented with a simple advertisement related to a soft drink, such as, “What is the name of the soda you see in the CAPTCHA?” This question may be deemed to be easy since the soft drink brand may actually be seen on the image of the bottle).

Claims 15 -18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dãnilã-Dumitrescu, Hamilton and Matthew, in view of Booher; Jeffrey US   II; Rick A. et al, US 20210308522 A1 October 7, 2021 hereafter referred to as Booher.

               As to claim 15, the combination of Dãnilã-Dumitrescu, Hamilton and Matthew teach the process as in claim 14.  THE COMBINATION OF DÃNILÃ DUMITRESCU, HAMILTON AND MATTHEW DO NOT TEACH further comprising the step of presenting an athletic goal for a user once the user is authenticated into the system, HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO PARTICULAR PROBLEM TO BE SOLVED BOOHER TEACHES further comprising the step of presenting an athletic goal for a user once the user is authenticated into the system - Booher [0157] The computerized system 100 can develop a training program that produces maximum performance gain per training hour and also supports the long-term growth of the triathlete.  Here, the claimed ‘presenting athletic goal’ is taught by Booher as ‘produces maximum performance gain’ because the training program lists on screen goals that the user can work to achieve.  Booher Figures 2A and 2B further illustrate the presenting of an athletic goal in the schedule of 2B. To provide the analysis engine 230 of Dãnilã-Dumitrescu athletic goal as an sports incentive to the shopper’s buying incentive would have been obvious to one of ordinary skill in the art, in view of the teachings of Booher, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e., establishing performance goals) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that presenting sport/athletic goals in replace of buyer incentives used in Booher would allow the analysis engine 230 of Dãnilã-Dumitrescu to further enlarge the pool of user inputs for authenticating into the system).

            As to claim 16, the combination of Dãnilã-Dumitrescu, Hamilton and Matthew teaches the process as in claim 6. THE COMBINATION OF DÃNILÃ DUMITRESCU, HAMILTON AND MATTHEW DO NOT TEACH further comprising the step of presenting an athletic goal for a user once the user is authenticated into the system further comprising the step of presenting an athletic goal for a user once the user is authenticated into the system, HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO PARTICULAR PROBLEM TO BE SOLVED BOOHER TEACHES further comprising the step of presenting an athletic goal for a user once the user is authenticated into the system further comprising the step of presenting an athletic goal for a user once the user is authenticated into the system - Booher [0157] The computerized system 100 can develop a training program that produces maximum performance gain per training hour and also supports the long-term growth of the triathlete.  Here, the claimed ‘presenting athletic goal’ is taught by Booher as ‘produces maximum performance gain’ because it lists goals that the user can work to achieve.  The rationale to consider Booher with the combination of Dãnilã-Dumitrescu and Hamilton in claim 15 applies here in claim 16).

          As to claim 17, the combination of Dãnilã-Dumitrescu, Hamilton teaches the process as in claim 16. THE COMBINATION OF DÃNILÃ DUMITRESCU, HAMILTON AND MATTHEW DO NOT TEACH wherein the athletic goal is based upon the user attaining a pre-set heart rate for a predetermined period of time HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO PARTICULAR PROBLEM TO BE SOLVED BOOHER TEACHES wherein the athletic goal is based upon the user attaining a pre-set heart rate for a predetermined period of time - Booher [0131] …the athlete can develop a TriDot profile that compares relative power, stamina, and endurance abilities. By using values based on measurements of a triathlete's power, pace, and/or heart rate data at prescribed intensity levels, the computerized system 100 can reveal relative power, stamina, and endurance abilities. Here, the claimed ‘predetermined period of time’ is taught by Booher as ‘values based on measurements’ because the values are recorded therefore they are previously set.  Preset values allows for the computerized system 100 to determine the relative heart rate. To provide the analysis engine 230 of Dãnilã-Dumitrescu athletic goal as an sports incentive to the shopper’s buying incentive would have been obvious to one of ordinary skill in the art, in view of the teachings of Booher, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e., establishing preset values) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that establishing a standard of measure for comparative analysis used in Booher would allow the analysis engine 230 of Dãnilã-Dumitrescu to generate relative values as inputs for authentication).

             As to claim 18, the combination of Dãnilã-Dumitrescu, Hamilton and Booher teaches the process as in claim 17, wherein the pre-set heart rate is within 90% of the user’s predetermined maximum heart rate – Booher [0135] If someone completes the 15-mile time trial in forty five minutes, their average power and heart rate will be a specific percent higher than what they could sustain for sixty minutes. Here, the claimed ‘within 90%’ is taught by Booher as ‘specific percent higher than’ because 90 is a specific percent. The rationale to consider Booher with the combination of Dãnilã-Dumitrescu and Hamilton in claim 17 applies here in claim 18).

               As to claim 20, the combination of Dãnilã-Dumitrescu and Hamilton teaches the process as in claim 6. THE COMBINATION OF DÃNILÃ DUMITRESCU, HAMILTON AND MATTHEW DO NOT TEACH further comprising the steps of: requiring the user to perform a chore once the user is logged into the system; rewarding points to the user once the user has performed the chore, HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO PARTICULAR PROBLEM TO BE SOLVED BOOHER TEACHES further comprising the steps of: requiring the user to perform a chore once the user is logged into the system; rewarding points to the user once the user has performed the chore - Booher [0306] Functional thresholds are typically defined as the highest level of training intensity an athlete can sustain for an hour. This threshold is different for the swim, bike, and run. Determining this threshold by requiring the athlete to perform an all-out effort for one hour is very taxing and impairs the athlete's ability to perform subsequent training. The TriDot System uses modified protocols for determining functional thresholds by reference to performance at training effort sustained for other, generally shorter, times. The rationale to consider Booher with the combination of Dãnilã-Dumitrescu and Hamilton in claim 6 applies here in claim 16).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dãnilã-Dumitrescu and Hamilton, in view of Booher, and in further view of Jones-McFadden; Alicia C. et al, US 20170123599 A1, May 4, 2017, hereafter referred to as Jones-McFadden.

              As to claim 19, the combination of Dãnilã-Dumitrescu, Hamilton and Booher teaches the process as in claim 18.  THE COMBINATION OF DÃNILÃ DUMITRESCU, HAMILTON AND BOOHER DO NOT TEACH further comprising the step of rewarding points to a user provided that they maintain a heart rate above a predetermined heart rate for a predetermined period of time HOWEVER IN AN ANALAGOUS ART JONES-MCFADDEN TEACHES  further comprising the step of rewarding points to a user provided that they maintain a heart rate above a predetermined heart rate for a predetermined period of time – Jones-McFadden [0101 and 0144] since at ‘101 …The investment targets category may comprise one or more targets that help/benefit the user with respect to initiating and monitoring investments, savings, assets and the like. The earnings targets category may comprise one or more targets enable the user 4 to earn new, additional or increased benefits, for example, earning rewards based on user activities/transactions, earning loyalty points, earning points on achieving fitness goals and the like since at ‘144 the target benefit value may be achieving movement of a first number of steps/miles on a particular day for a fitness target. The system may indicate to the user that the user has completed a second number of steps/miles at a certain heart rate and determine a percentage target progress.  Here, the claimed ‘rewarding points’ is taught by Jones-McFadden as ‘earning points’ because of achieving a fitness goal whereby the claimed ‘predetermined period of time’ is taught by Jones-McFadden as ‘particular day’ because a daily comparison is made for the achievement of the heartrate.  Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique of an award point system taught by Jones-McFadden to the analysis engine 230 of Dãnilã-Dumitrescu would have yielded predicable results and resulted in an improved device, namely, a device that would extend the category of behavior measurement provided by the award system of ones-McFadden).THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Allowable Subject Matter
Claim 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /WILLIAM B JONES/Examiner, Art Unit 249107/11/2022

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491